Gilbert, J.
The plaintiffs applied to the superior court for leave to file information in the nature of a writ of quo warranto for the purpose of determining the title to the offices held by the solicitor and the assistant solicitor of the city court of Brunswick, on the ground that said officials were holding offices of emolument under the United States government. Since the submission of the case to this court, and before the decision was reached, both of these officers have ceased to hold the said offices, and their successors have been appointed and qualified. The only issues raised have therefore become moot. This court will not decide a case solely to determine .the matter of costs. Tabor v. Hipp, 136 Ga. 123 (2) (70 S. E. 886, Ann. Cas. 1912C, 246) ; Carter v. Gabrels, 136 Ga. 177 (71 S. E. 3); Southern Express Co. v. Atlanta, 146 Ga. 704 (92 S. E. 48); Westberry v. Price, 146 Ga. 126 (90 S. E. 853).

Writ of error dismissed.


All the Justices concur.